Order entered May 12, 2015




                                                 In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-00006-CR
                                       No. 05-15-00007-CR
                                       No. 05-15-00008-CR
                                       No. 05-15-00009-CR

                           GARY WAYNE BARNES SR., Appellant

                                                  V.

                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 3
                                 Dallas County, Texas
       Trial Court Causes No. F80-16530-J, F81-01027-J, F81-01105-J, F81-02518-J

                                            ORDER
       The Court has received the parties’ briefs addressing our jurisdiction, and will defer the

jurisdictional issues to the submission panel.

       It is not clear from the documents before the Court that the trial court has prepared

certifications of appellant’s right to appeal. Accordingly, we ORDER the trial court to prepare

certifications of appellant’s right to appeal for inclusion in the clerk’s records in these appeals

related to appellant’s motions for post-conviction DNA testing.

       We ORDER the Dallas County District Clerk to file the clerk’s records in these appeals

within THIRTY DAYS of the date of this order.
           We ORDER Kimberly Xavier, official court reporter of the Criminal District Court No.

3, to file, within THIRTY DAYS of the date of this order, either the reporter’s record of the

hearings conducted on appellant’s motion for post-conviction DNA testing or written verification

that no hearings were recorded.

           We DIRECT the Clerk to send copies of this order to the Honorable Gracie Lewis,

Presiding Judge, Criminal District Court No. 3; Kimberly Xavier, official court reporter,

Criminal District Court No. 3; Felicia Pitre, Dallas County District Clerk; and to counsel for all

parties.

                                                     /s/    ADA BROWN
                                                            JUSTICE